Citation Nr: 9906851	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.  

2.  Entitlement to a compensable evaluation for residuals of 
an avulsion fracture of the left ankle.  

3.  Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant retired from active military service in August 
1996 with more than 22 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

In reviewing the claims file, the Board finds that, while the 
RO originally developed an issue of service connection for 
costochondritis, the appellant actually is seeking service 
connection for a cardiovascular disease. Therefore, the Board 
finds that the issue for appellate consideration is best 
described as entitlement to service connection for a 
cardiovascular disease, and, because of the reasons explained 
below, that issue is the subject of a remand that follows the 
Board's decision as to the other issues currently on appeal.  


FINDINGS OF FACT

1.  Pseudofolliculitis barbae was initially manifested during 
the appellant's military service.  

2.  The appellant's residuals of an avulsion fracture of the 
left ankle are manifested by slight limitation of motion in 
the ankle, without joint deformity, swelling, or instability, 
and by complaints of pain and functional impairment.  


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  The criteria for a 10 evaluation for residuals of an 
avulsion fracture of the left ankle are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5271 (1998); DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

I.  Pseudofolliculitis Barbae

The appellant asserts that he has pseudofolliculitis barbae 
that began during his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Service medical records show that the appellant was seen in 
early May 1992 for evaluation of a two year history of 
pustules with ingrown hairs on both cheeks of his face.  The 
assessment was possible pseudofolliculitis barbae.  The 
notation by a dermatology clinic later in May 1992 showed an 
assessment of acne.  Acne was also the assessment in October 
1992.  At his retirement examination in August 1996, the 
appellant gave a history of pseudofolliculitis barbae on his 
face.  

Following retirement from military service, the appellant 
underwent a VA medical examination in November 1996.  He 
reported a history of problems with his beard in service, 
which he claimed was diagnosed as pseudofolliculitis barbae 
in "1989."  The examiner indicated that there was evidence 
of old pseudofolliculitis barbae, and the examination 
diagnoses included a "history of pseudofolliculitis 
barbae."  

After careful review of the evidence, the Board has 
determined that there is an approximate balance between the 
positive and negative evidence with regard to the appellant's 
claim for service connection for pseudofolliculitis barbae.  
There is evidence that the disorder was manifested in 
service, and the November 1996 VA examination report noted 
evidence of the disorder.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that service 
connection is warranted for pseudofolliculitis barbae.  

II.  Residuals of an Avulsion Fracture of the Left Ankle

The appellant stated at his November 1998 Travel Board 
hearing that he experiences pain, swelling, and functional 
impairment associated with his left ankle, particularly on 
prolonged standing and going up and down stairs, and that he 
has to take Ibuprofen to alleviate the pain.  He argues, 
therefore, that he should be awarded a compensable evaluation 
for his residuals of an avulsion fracture of the left ankle.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for a compensable evaluation for his 
residuals of an avulsion fracture of the left ankle have been 
properly developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
in May 1978 for an injury to his left ankle, and a diagnosis 
of avulsion fracture was reported, although an X-ray of the 
left ankle at the time did not reveal any fracture or 
dislocation.  On a report of medical history, completed by 
the appellant at his August 1996 retirement examination, he 
listed a history of pain in his left foot on walking long 
distances.  

At the November 1996 VA examination, the appellant complained 
of occasional tenderness in his left ankle.  Range of motion 
testing for the left ankle revealed that dorsiflexion was to 
10 degrees and that plantar flexion was to 45 degrees.  No 
joint deformity, swelling, or instability was found in the 
left ankle.  The diagnosis was a history of a fractured left 
ankle, with a normal X-ray and examination.  

A December 1996 rating decision granted service connection 
for residuals of an avulsion fracture of the left ankle and 
assigned a noncompensable evaluation under Diagnostic Code 
5171 from September 1, 1996.  

When there is marked limitation of motion in an ankle, a 20 
percent evaluation is assigned.  If limitation of motion is 
moderate, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5271.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board notes that normal range of motion for an ankle 
consists of 20 degrees for dorsiflexion and 45 degrees for 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  As 
dorsiflexion and plantar flexion in the appellant's left 
ankle is shown to be 10 degrees and 40 degrees, respectively, 
the Board finds that he has no more than slight limitation of 
motion in his left ankle.  Therefore, a compensable 
evaluation is not warranted for limitation of motion in the 
appellant's left ankle.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculo-skeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

While the Board notes that the November 1996 VA examination 
was considered normal with regard to the left ankle, with no 
evidence of joint deformity, swelling, or instability, the 
appellant complains of pain in his left ankle that requires 
him to take Ibuprofen on a regular basis, and at his November 
1998 Travel Board hearing he described some functional 
restrictions with regard to his job as a security officer 
caused by pain and swelling associated with his left ankle 
disability.  Based on evidence that the appellant experiences 
some functional impairment associated with his residuals of 
an avulsion fracture of the left ankle, the Board concludes 
that a 10 percent evaluation is warranted for the left ankle 
disability under DeLuca.  

ORDER

Service connection is granted for pseudofolliculitis barbae.  

A 10 percent evaluation is granted for residuals of an 
avulsion fracture of the left ankle, subject to the laws and 
regulations governing the award of monetary benefits.  



REMAND

Review of the appellant's service medical records shows that 
he was treated on several occasions for pain in his chest and 
back, which was diagnosed as costochondritis.  Additionally, 
he was seen for elevated cholesterol in November 1992 and was 
diagnosed with hypercholesterolemia at his August 1996 
retirement examination.  

Although the November 1996 VA examination did not reveal any 
abnormal cardiovascular findings or elevated blood pressure 
readings, and the appellant's history of chest pain was 
diagnosed as non-cardiac in nature, a private medical 
statement from D. G. Aliabadi, M.D., dated in February 1998, 
indicates that the appellant experienced an acute 
anterolateral infarction on October 7, 1997, for which he 
underwent angioplasty, with additional angioplasty performed 
in November 1997.  Subsequent medical statements from Dr. 
Aliabadi, dated in May 1998 and November 1998, indicate that 
the appellant has experienced prior heart attacks and 
undergone angioplasty of several vessels.  The appellant is 
currently diagnosed with arteriosclerotic coronary artery 
disease.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Because the 
evidence indicates that the appellant suffered a heart attack 
a little over a year after his retirement from military 
service, and he was treated for costochondritis and 
hypercholesterolemia during service, the Board finds that 
evaluation by a specialist in cardiology would be helpful in 
determining the etiology of the appellant's current 
cardiovascular disease.  Therefore, in order to obtain 
additional medical evidence and to insure that the appellant 
receives his procedural due process rights and fair process 
rights, the Board finds that the claim must be remanded for 
the following actions:  

1.  The RO should request the appellant to 
submit copies of medical records pertaining to 
his treatment for a myocardial infarction in 
October 1997, and any additional medical 
records related to treatment for cardiovascular 
disease since service.  Upon receipt of the 
above requested records, the RO should 
associate this evidence with the claims file.  

2.  The RO should schedule the appellant for 
examination by a specialist in cardiology for 
the purpose of determining the nature of all 
current cardiovascular disorders.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify all current cardiovascular disorders 
and to express an opinion as to whether it is 
as likely as not that the appellant has a 
cardiovascular disorder that had its origin in 
service.  The examiner should provide complete 
rationale for all conclusions reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

- 8 -


- 1 -


